Case 1:20-cv-01087-GBD Document 23 Filed 03/16/21 - Page Pott eaten ny

IIT 2

tee at

07 KAO AR A TITIES

nes

 

 

 

 

THE MARGOLIN & WEINREB LAW !

Attorneys at Law
165 Eileen Way, Suite 101
Syosset, New York 11791

ALAN WEINREB, ESQ. (516) 921-3838
CYNTHIA A. NIERER, ESQ. FAX (516) 921-3824

(516) 945-6055

folaw.com
March 15, 2021 SO'ORBERED

VIA ECF ONLY
The Honorable Judge George B. Daniels The status conference is adjourned from
United States District Court—S.D.N.Y. March 17, 2021 to May 12, 2021 at 9:45 a.m.

500 Pearl St.
Now York, NY 10007 MAR 16 2024 few L 6 Poe
woe “2 DANIELS.

ae

RE: Windward Bora, LLC v. Swinney, et. al., 20-cv- 01

oS

 

Dear Judge Daniels:

We represent Plaintiff in the above-entitled action. A status conference is scheduled
for March 17, 2021 at 9:45 am. We respectfully request that the conference be marked as held
or, alternatively, conducted telephonically. The attorney handling the case for Plaintiff had a
death in the family and had to leave the state last week. Upon returning to New York, the
attorney is currently quarantining pursuant to New York State guidelines.

The parties do not have any disputes or issues regarding this case that require the
Court’s intervention at this time and are proceeding pursuant to the Scheduling Order entered

by Your Honor.

We thank the Court for its review of our joint request.

Respectfully,

The Margolin & Weinreb Law Office of Narissa A. Joseph
Law Group, LLP

/s/ Alan H. Weinreb /s/ Narissa A. Joseph

Alan H. Weinreb, Esq. Narissa A. Joseph, Esq.

Attomeys for Plaintiff Attorneys for Defendants

 
